Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant’s After Final response dated 11/3/21 has been entered.  Claims 3, 12-18, 20 are cancelled. Claims 1, 2, 4-11, 19, 21, and 22 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Double Patenting
-After further review and in view of the amendments, the double patenting rejection is withdrawn.
35 USC § 103
The prior arts, Fredrich et al., in view of Nadas et al, further in view of Causey et al. or Dorenbosch et al., in view of Causey, further in view of Holcomb et al. fail to teach 
--wherein the one or more tags for each item includes a modifiable tag with at least a first detachable tag and a second detachable tag, 
--where the first detachable tag indicates a first consumption level of the item and the second detachable tag indicates a second consumption level, and wherein the first consumption level and the second consumption level are for a single unit of each item
determining a first package quantity for the first item according to the first consumption rate and a second package quantity for the second item according to the second consumption rate, such that the first exhaustion date and the second exhaustion date will occur simultaneously
--making, in response to the second detachable tag for the first item passing the first exit point of the location, an offer for the first item and the second item to a user, wherein the first time and the second item are included in the inventory database; and receiving, in response to making the offer, an order from the user for the first item and the second item.


A Non Patent Literature search was conducted and no relevant art was found.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA CHAMPAGNE whose telephone number is (571)272-7177.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 571 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LUNA CHAMPAGNE/
Primary Examiner, Art Unit 3627